December 22, 2011 Costamare Inc. Form 20-F for the Year Ended December 31, 2010 Filed March 22, 2011 File No. 001-34934 Dear Mr. Humphrey: Reference is made to the comment letter (the “Comment Letter”) dated December 21, 2011 from the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) with respect to the annual report on Form20-F of Costamare Inc. (the “Company”) for the year ended December31, 2010, filed with the Commission on March 22, 2011. In order to consider and fully respond to the comments raised by the Staff in the Comment Letter, the Company believes that it will require additional time beyond the ten business days referred to therein.Accordingly, the Company respectfully requests an extension of the time to respond to the Comment Letter until January 20, 2012. We are grateful for the Staff’s assistance in this matter.Please do not hesitate to contact me with any further comments or questions. Sincerely, /s/William P. Rogers, Jr. Name: William P. Rogers, Jr. 2 Mr. David R. Humphrey Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission treet N.E. Washington, D.C. 20549-3561 VIA EDGAR Copy to: Mr. Gregory G. Zikos Chief Financial Officer Costamare Inc. 60 Zephyrou Street & Syngrou Avenue 17564, Athens, Greece VIA EMAIL
